DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 27 June 2022 has been entered. Claim 1 has been amended. No claims have been cancelled. No claims have been added. Claims 1-17 are still pending in this application, with claim 1 being independent.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). For purposes of examination, the Examiner will refer to the drawings of the corresponding PCT application PCT/EP2020/056319.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama et al. (US 2019/0322209 A1, herein referred to as: Sugiyama).
Regarding claim 1, Sugiyama discloses (Figs. 11A-15) a floor projection device (100) for a motor vehicle (1) for producing at least one floor projection (31-34), the floor projection device (100) comprising: an illuminant (41-44) and a projection means (20), wherein the illuminant (41-44) is configured to generate and at least partially emit light onto the projection means (as shown in Fig. 15), wherein the projection means (20) is configured to project the light which is emitted by the illuminant onto the projection means (as shown in Fig. 15), in a state of the floor projection device (100) integrated into the motor vehicle (motor vehicle 1, as shown in Fig. 11A), onto a carriageway as a floor projection to the side of the motor vehicle (as shown in Fig. 11A, 31-34 are projected onto side of the motor vehicle to the left or right side to indicate a turn direction), wherein the floor projection (31-34) comprises at least two light segments (31-34) separated from one another (as shown in Fig. 11A), wherein the illuminant (41-44) has for this purpose at least two individually controllable light sources (the LEDs 41-44 form four groups of LEDs which are individually controllable, and thus comprise at least two individually controllable light sources), wherein each light segment (31-34) is assigned at least one light source (as shown in Figs. 11A-15), wherein the projection means (20) has a focal point or a focal line (20 comprises at least four focal points corresponding to 21-24 of projection means 20, paragraph [0083]), wherein at least one of the at least two light sources is arranged offset relative to the focal point or focal line of the projection means (each of the light sources 41-44 adjacent to one another is offset from a respective focal point of a neighboring 21-24 of said projection means 20), wherein a first portion of the light, which is generated by the at least two light sources (41-44), is emitted along a first beam direction (a first beam direction corresponding to light emitting by the light sources corresponding to 41-44, and emitted directly to respective 21-24 of 20), which is directed directly onto the projection means (20, as shown in Fig. 15), wherein a second portion of the light (light emitted by the light sources 41-44, which propagate through respective elements 91-94), which is generated by at least one of the at least two light sources (a portion of light from 41-44 forms said first portion and said second portion, as outlined above), is emitted in a second beam direction (a second beam direction corresponding to light emitted from 41-44 and traveling through 91-94, respectively), which is not directed directly onto the projection means (as shown in Figs. 11a-15, i.e. the portion of light emitted from 41-44 which travels into 91-94, respectively, does not travel direction to 20), wherein the second portion of the light is a stray light generated by at least one of the at least two light sources (as shown in Figs. 11a-15, i.e. the portion of light emitted from 41-44 which travels into 91-94, respectively, forms stray light from said at least one of the at least two light sources that does not travel directly to the projection lenses), and wherein the floor projection device (100) has absorption means and/or deflection means (91-94), which are configured to at least partially absorb and/or deflect the second portion of the light which is emitted along the second beam direction (as shown in Fig. 15) such that the second portion of the light does not reach the projection means (as shown in Fig. 11A and 15, i.e. the portion of light that is deflected or absorbed [partly] by 91-94 is used to indicate a signal on 81-84, and does not to reach the projection means 20 in either of 21-24).  
Regarding claim 2, Sugiyama discloses (Figs. 11A-15) the at least two light segments (31-34) are essentially strip-shaped (as shown in Fig. 11A, each of the elements 31-34, form elongated strip-shaped arrows along the ground, and thus are essentially strip shaped).  
Regarding claim 3, Sugiyama discloses (Figs. 11A-15) the offset of the at least one of the at least two light sources (41-44) in the installed state of the floor projection device (100, Fig. 13) is formed in a vertical direction (as shown in Fig. 13, the offset of each light source is both vertical and horizontal).  
Regarding claim 4, Sugiyama discloses (Figs. 11A-15) the illuminant (41-44) comprises a plurality of light sources (41-44), which are arranged on a circuit board (12 and 12g) in light source rows vertically one above the other (as shown in Figs. 11A-15, the light source rows are vertically one above another in the horizontal direction of the circuit board from left to right in Fig. 13).  
Regarding claim 5, Sugiyama discloses (Figs. 11A-15) the number of light source rows corresponds to the number of light segments (31-34) projected onto the carriageway (as shown in Figs. 11A-15).  
Regarding claim 6, Sugiyama discloses (Figs. 11A-15) each light source row is respectively assigned a light segment (as shown in Figs. 11A-15).  
Regarding claim 7, Sugiyama discloses (Figs. 11A-15) the at least two light sources (41-44) and the projection means 20) are configured and arranged in such a way that at least two light segments (at least two light segments of 31-34) can be projected onto the carriageway without overlapping (as shown in Fig. 11A).  
Regarding claim 8, Sugiyama discloses (Figs. 11A-15) the at least two light sources (41-44) and the projection means (20) are configured and arranged in such a way that the at least two light segments (31-34) can be respectively projected onto the carriageway at a different distance relative to the motor vehicle (as shown in Fig. 11A).  
Regarding claim 9, Sugiyama discloses (Figs. 11A-15) the floor projection device (100) has a housing (the housing of 100, as shown in Figs. 11A-15) at least partially enclosing the at least two light sources and the projection means (as shown in Figs. 11A-15), wherein at least one inner surface of the housing (the top inner surface of said housing) has the absorption means and/or deflection means (absorption means and/or deflection means 91-94, as shown in Figs. 11A-15).  
Regarding claim 10, Sugiyama discloses (Figs. 11A-15) wherein the housing (the housing of 100) encloses an edge area of the projection means (20, as shown in Figs. 12 and 15) in a form-fitting manner (as shown in Figs. 12 and 15, i.e. the housing opening receiving 20 fits the form of the edge of 20, and thus the edge of 20 is enclosed in a form fitting matter), wherein the absorption means and/or the deflection means (91-94) are arranged within the housing (as shown in Figs. 11A-15) up to immediately in front of the projection means (as shown in Fig. 15, i.e. the absorption means and/or deflection means 91-94 extend within the housing on at least inner surface of the housing up to immediately adjacent to the projection device, as shown in Figs. 11A-15, and thus, the absorption means and/or the deflection means are arranged within the housing up to immediately in front of the projection means).
Regarding claim 11, Sugiyama discloses (Figs. 11A-15) the floor projection device (100) has a communication means for detecting a direction indicator signal (paragraph [0111], i.e. 100 must have an electrical communication means, either via wiring or wireless means, for detecting a direction indicator signal so as to signal the turning direction via 31-34), and is configured to enable the activation of the emitting of the light segments (31-34) synchronously with the activation of a direction indicator of the motor vehicle (as implied by paragraph [0111] and Fig. 11A).  
Regarding claim 12, Sugiyama discloses (Figs. 11A-15) the projection means 20) of the floor projection device (100) comprises precisely one single projection lens (20 is an integrally formed composite projection lens, and thus comprises precisely one single projection lens 20); wherein the first portion of the light of all light sources generating the light segments (41-44) is directed onto this single projection lens (as shown in Figs. 11A-15).  
Regarding claim 13, Sugiyama discloses (Figs. 11A-15) a motor vehicle (1), comprising a floor projection device (100) according to Claim 1 (as outlined in claim 1).  
 Regarding claim 15, Sugiyama discloses (Figs. 11A-15) the projection means (20) is at least one projection lens (20 is a single injection molded composite lens, and thus forms at least a single projection lens 20), 462794. 1U.S. Patent Application No. Filed: 4 October 2021 National Phase of PCT/EP32020/0563 19  
Regarding claim 16, Sugiyama discloses (Figs. 11A-15) the individual light source rows (of 41-44, as shown in Figs. 11A-15) respectively have a different number of sources that are arranged horizontally next to one another (as shown in Figs. 11A-15).  
Regarding claim 17, Sugiyama discloses (Figs. 11A-15) the one single projection lens (20) is a free-form lens (as shown in Figs. 11A-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama, in view of Alberti (US 2007/0053195 A1).
Regarding claim 14, Sugiyama does not explicitly teach that the floor projection device is attached to at least one wing mirror of the motor vehicle.
Alberti teaches or suggests (Figs. 1-14) a floor projection device (10) is attached to at least one wing mirror of the motor vehicle (as shown in Figs. 10-13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Sugiyama and incorporated the teachings of the floor projection device is attached to at least one wing mirror of the motor vehicle, such as taught or suggested by Alberti, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the visibility of the signaling device, and/or ease accessibility of the device for replacement or repair.

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the drawing objections set forth in the previous Non-Final Office Action mailed 27 April 2022, and restated above, the Examiner respectfully notes that no formal drawings were filed in the instant application. Although a WIPO publication has been filed in the instant application, said publication contains various additional portions such as description, abstract, title, etc. As per rule 37 CFR 1.84, Standards for Drawings, section (h): “…All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space, preferably in an upright position, clearly separated from one another, and must not be included in the sheets containing the specifications, claims, or abstract…” Additionally, the WIPO publication is not in English, thus a comparison cannot be made between the reference numerals of the instant specification and those of the WIPO publication to verify consistency, or verify if new matter has been introduced. Thus, the drawing objections are herein maintained. 
In response to Applicant's arguments that Sugiyama failed to disclose, or even suggest,  “…the second portion of the light is a stray light generated by at least one of the at least two light sources…,” the Applicant is respectfully advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In the instant case, the portion of light which is emitted from 41-44 and which travels into 91-94, respectively, forms stray light from said at least one of the at least two light sources that does not travel directly to the projection lenses, and need not be explicitly labeled as “stray light” in the Sugiyama reference. Thus, Sugiyama reasonably discloses the above-cited claimed feature. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., stray light is “caused by the fact that at least one light source is not arranged directly in the focal point or focal line of the projection means”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even if the above-cited feature were explicitly recited in the claims, it would appear the device of Sugiyama depicts said features in Figs. 11A-15.
In response to Applicant’s arguments that Sugiyama failed to disclose individually, or suggest in combination, “…an absorption means and/or deflection means (11), which are configured to at least partially absorb and/or deflect the second portion of the light which is emitted along the second beam direction (9) such that the second portion of the light does not reach the projection means (3)…” the Applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, Sugiyama reasonably discloses an absorption means and/or deflection means (91-94), which are configured to at least partially absorb and/or deflect the second portion of the light which is emitted along the second beam direction (as shown in Fig. 15) such that the second portion of the light does not reach the projection means (as shown in Fig. 11A and 15, i.e. the portion of light that is deflected or absorbed [partly] by 91-94 is used to indicate a signal on 81-84, and does not to reach the projection means 20 in either of 21-24). In other words, 91-94 will at least partly absorb and/or deflect said stray light as it traverses 91-94, such that the second portion of the light (or said stray light) does not reach the projection means, as shown in Figs. 11A and 15 of Sugiyama. Therefore, Sugiyama reasonably discloses the above-cited features.
 In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e. “…Unlike Applicant’s claimed absorption and/or deflection means, light guides 91-94 are configured to “guide the image projection light toward the corresponding directional-indicator display units.” (Sugiyama, para. [0116]). That is, light guides 91-94 are directing light from the respective light sources to the directional-indicator display units, which then project the directed light onto the ground. In contrast, the absorption and/or deflection means are configured to prevent stray light (i.e., the second portion of the light) from being projected onto the ground. Sugiyama is silent as to any components configured to prevent light projection, and thus does not disclose or suggest any component that can be reasonably construed as analogous to the absorption and/or deflection means as claimed…,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even if the above-cited feature were explicitly recited in the claims, it would appear the device of Sugiyama depicts said features in Figs. 11A-15. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875